IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF GEORGIA
ATLANTA DIVISION

AUDREY DEPEIZA, as Proposed
Representative of the Estate of
ANDREW DEPEIZA, et al., CIVIL ACTION

FILE NO. 1:18-cv-05117-MHC
Plaintiffs,
vs.

OFFICER JANET JACKSON; et al.,

Defendants.

 

 

DECLARATION OF LT. ERIC SEABOLT

 

1.
My name is Eric Seabolt. I have personal knowledge of the facts set forth
in this Declaration and know them to be true and correct. I am over the age of

eighteen years old, am suffering no disabilities, and am competent to execute this

Declaration.

Page | of 3

 
2.

I am a Lieutenant with the East Point Police Department (“EPPD”). I was
also employed by the EPPD on November 11, 2016, at which time J held the rank
of Sergeant.

3.

At about 3:15 a.m. on November 11, 2016, EPPD dispatch reported that a
911 call had been received, regarding a suspicious person knocking on residents’
doors at the Legends of Laura Creek Apartments. I responded to the scene. Officer
Janet Jackson was the first on scene. Officer Cornell Johnson was also on scene.
All three of us were in full EPPD uniforms and were driving marked EPPD
vehicles.

4,

Officer Jackson let us know that the subject’s last known location and that

she had learned from a resident that he was running.
5.

I was aware that Officer Jackson had responded to a call earlier that night

from the same location. At that time, the caller had reported being assaulted by a

man wearing dark pants and a red or burgundy sweater. The suspicious person that

Page | of 3

 
was the subject of this call was also said to have been wearing a red sweater. I
understood that there was an active warrant out for the subject’s arrest.
6.

As I drove through the parking lot, I saw a man standing in the bushes fifty

feet in front of me. He was wearing dark pants and a burgundy or maroon shirt.
7.

I alerted Officers Jackson and Johnson and got out of my vehicle to
approach the man. I told him to walk towards me, and he said “why” and ran. I
attempted to follow, but I lost sight of him.

8.

Shortly thereafter, I heard Jackson and Johnson say that the man was on the
second or third floor above them. I did not know what building they were at, so |
set out to locate them. I could hear Jackson and Johnson give verbal commands to
the man to get on the ground. I heard radio traffic from Johnson that indicated
there was a fight going on with the subject.

9.
I found the breezeway for the building where Jackson, Johnson, and the man

were located and heard a Taser being deployed. As I made it to the stairs, I heard

Page | of 3

 
two gunshots. I hesitated, not knowing who was doing the shooting. Jackson and
Johnson alerted me that it was safe to come up the stairs.
10.

On the landing between the second and third floors of the stairwell, I saw a
man lying on the concrete and bleeding from his abdomen, but stil] breathing. |
later learned that this man was Andrew Depeiza. Officer Johnson told me that he
had been shot in the foot. I looked and a piece of a projectile was lodged in the toe
of his boot.

ll.

Officer Jackson was in a daze. A resident brought out a chair for her to sit.
called emergency services, which quickly responded and transported Mr. Depeiza
to Grady Hospital.

12.
Pursuant to 28 U.S.C.A. § 1746, by my signature below, I declare, under

penalty of perjury, that the foregoing is true and correct.

Lt. Eric Seabolt
01/3 0/2020
Date “ :

Page 1 of 3

 
